                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  JOSEPH A. VAUDO,                               Ch. 13
    Debtor                                       19-13881-FJB


                                   Proceeding Memorandum

MATTER:
Evidentiary Hearing:
#13 Motion filed by Debtor Joseph A. Vaudo to Extend Automatic Stay with certificate of service.
(Attachments: # 1 Affidavit) (Daigle, Peter)
#20 Certificate of Service of Notice of Hearing
#21 Opposition filed by Creditor G-Four, LLC (Watt, J.)

Decision set forth more fully as follows:
Hearing held. For the reasons stated on the Record, the motion is allowed in part and denied in
part. On or before 4:30 P.M. on December 9, 2019, the parties shall submit a proposed order. In the
event that the parties cannot agree on a form of order they shall submit separate proposed orders.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 12/5/2019
